Citation Nr: 1445173	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to October 2000 and unverified service from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2013, the Veteran appeared and testified at a Board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder for which compensation is payable and that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 		 § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection for a psychiatric disorder, the RO sent to him a letter dated in October 2010 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his partial service treatment records (STRs), service personnel records, VA treatment records, private treatment records, VA examination reports, and statements from the Veteran.  The Board notes that the Veteran's STRs from February 2, 2003 to May 2, 2004 are unavailable.  See February 2011 formal finding that a portion of the Veteran's STRs are unavailable for review.  The Veteran was notified that these records were unavailable in January 2011, and the RO encouraged the Veteran to submit any copies of these records that he may have in his possession.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's complete STRs.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.)  In light of the foregoing unsuccessful efforts on the part of VA to obtain these records and the Veteran's response that he does not have copies of these records, the Board concludes that further efforts to locate and obtain these records would be futile.

The Board also finds that the medical evidence of record is adequate for adjudication of this case.  The Veteran was afforded a December 2010 VA examination in connection with his claim.  The Veteran has alleged that the examiner did not "give [him] a fair shake" and that he does not agree with her findings.  See April 2013 Hearing Transcript.  However, the Board finds that the examiner reviewed the claims folder and considered all relevant evidence, to include the lay contentions of the Veteran, as well as the VA and private treatment records, before expressing an opinion regarding the etiology of the Veteran's diagnosed disorders.  The Board finds that the VA examiner provided the opinions requested and that all opinions expressed are supported by an adequate rationale and are consistent with the evidence of record.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with his claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  (The Board recognizes the current practice to use DSM-5; however, the VA Secretary has specifically required the Board to continue using DSM-IV for claims pending before it on August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  Moreau, 9 Vet. App. at 395-396.

In the instant case, the Veteran seeks service connection for an acquired psychiatric disorder that he contends is related to his military service.  Specifically, he contends that he has an acquired psychiatric disorder, to include PTSD, anxiety, and depression, related to his time in Iraq from March 2003 to May 2004 when his convoy came under attack while on patrol.  

A March 2004 post-deployment health assessment shows that the Veteran did not intend to seek counseling or care for his mental health.  In June 2009, the Veteran was referred for a VA psychological evaluation by his Assessment, Intervention, and Maintenance (AIM) coordinator in the Addictive Disorders Service (ADS) at the Minneapolis VA Medical Center (VAMC).  The Veteran reported that he first experienced feelings of depression following his third driving while intoxicated (DWI) arrest in 2006.  He stated, "I felt like I was a piece of crap."  He further stated that he "perceived his feelings of depression as being related to mistakes he has been making and their consequences."  The Veteran also expressed regret over some of his work behavior and the loss of a recent relationship due to his alcohol and drug use.  The Veteran also reported that while in Iraq, he was involved in combat and saw a fellow soldier after he had been shot with "blood rushing out of his neck."  He stated that his response was fear, nervousness, and that he was shaking.  He reported that whenever he saw something about the Army he thought about the people he saw hurt, wondered why the United States went there, and felt bad about what he saw as senseless killing.  He denied other symptoms of PTSD related to his combat experiences.  The Veteran also denied a history of panic attacks, social anxiety, obsessive thoughts, or compulsive behaviors.  He further denied chronic, generalized worries.  He reported a history of alcohol use beginning at age 13, which has continued for the past 18 years.  He first used cannabis at age 16 and has used it for the past 16 years.  He also had a recent history of methamphetamine use.  He reported that over the past year, his alcohol and methamphetamine use had been "out of control."  The Veteran further reported compulsive gambling that has resulted in significant financial losses.  The examiner opined that "based on the current clinical interview and test results, it appears that the primary presenting issue for [the Veteran] is his substance abuse."  She further indicated that he reported symptoms of mild depression that began around 2006, which appeared to "have developed in reaction to a variety of life circumstances, and has continued to be present despite his current sobriety.  While not specifically substance induced, his experience of depressive symptoms has most certainly been impacted by his substance abuse over the past few years."  His Axis I diagnoses were alcohol dependence, in early full remission; methamphetamine dependence, in early full remission; cannabis dependence, in early full remission; depression not otherwise specified (NOS); rule out pathological gambling; and a history of cocaine abuse.  His Axis II diagnosis was antisocial traits.  He was assigned a GAF score of 61.
A July 2009 VA PTSD screening test was negative. 

A September 2010 VA treatment record shows diagnoses of alcohol dependence, cocaine abuse, cannabis abuse, and major depressive disorder.

The Veteran underwent a VA PTSD examination in December 2010.  He again reported that he began using alcohol, smoking cigarettes, and was involved in other conduct problems, such as fighting and tardiness at school at age 13.  He indicated that after he stopped playing sports in high school, his circle of friends shrank and most of his enduring friendships were with peers who used alcohol and drugs.  The Veteran also described his most stressful event in the military as mortar and small arms fire coming into prison camps, particularly the prison camp in Baghdad.  He also reported a small arms attack on his convoy at the Baghdad airport that resulted in one soldier being killed, and a couple of others being injured.  The Veteran described onset of depressive symptoms about six months after his return from deployment in Iraq, and identified that these symptoms were associated with increased substance abuse.  He reported depressed mood, high levels of shame, worthlessness, and self-criticism (about his lack of career development, and his financial difficulties), and lack of energy.  The examiner noted that the Veteran "spent quite a bit of time in the interview discussing his gambling habits with very little interviewer inquiry into this domain."  He also described a legal history including 15 to 20 speeding tickets, three DWIs, one disorderly conduct charge for a fight, and one felony possession of methamphetamine.  The Veteran further described serious consideration of returning to the military, as he felt that he was involved in a stable career development setting.  He stated that he contacted recruiters, who indicated that he could pursue a continued military career.  The Veteran worked with his father during the day and often went to the gym together.

Upon assessment, the December 2010 VA examiner noted that when asked about his reactions to the stressors he detailed, the Veteran consistently reported feeling "a little nervous...shaky...and having sweaty palms."  The examiner found that while these events did appear to involve actual threat of death or serious injury, meeting Criterion A1, the Veteran's reaction to these events did not appear to involve intense fear, helplessness, or horror, so Criterion A2 was not met.  She further found "because the Veteran does not fully meet criterion A, and because the severity and persistence of his substance abuse confound accurate assessment of Criteria B, C, and D, it is not possible to diagnose PTSD, so further assessment of PTSD was not pursued.  In sum, the Veteran did not meet DSM-IV criteria for PTSD, based on the Veteran's self-report on the administered portion of the clinician-administered PTSD scale for DSM-IV."  

Psychological testing included the Minnesota Multiphasic Personality Inventory (MMPI-2).  The examiner determined that "the constellation of validity scales...indicates that the Veteran is very distressed across a number of domains of functioning, and while there is no evidence of any deliberate attempt to exaggerate symptoms, there is evidence that the Veteran may have over-reported symptoms as a plea for help or expression of distress."

Psychological testing also included the Mississippi Scale for Combat-Related PTSD.  The examiner determined that while the Veteran's score was in a range often obtained by Veteran's who have PTSD, the instrument did not include subscales to assess over-reporting concerns which were evident in the MMPI-2.  The Veteran did not meet Criterion A2, and therefore could not meet full criteria for PTSD.  Furthermore, the examiner determined that the sequelae of substance abuse, including rebound anxiety, difficulty with concentration and attention, impaired sleep, disorientation, unstable affect, withdrawal from important social roles, relationships, and interests, overlapped with symptoms of PTSD to an extent that mild over-reporting from a Veteran managing substance abuse concerns could easily result in a false positive score on that instrument.

The December 2010 VA examiner noted that the Veteran acknowledged beginning his use of multiple substances, and experiencing important social and vocational sequelae of this use, early in his adolescence.  She opined that "it would appear that his present symptom constellation is largely attributable to his substance abuse.  It is not possible to identify the extent to which his military service may have exacerbated his existing substance abuse or other impulse control disorders without resorting to mere speculation."  She further determined that "the Veteran does not meet the criteria for PTSD because, while he was exposed to stressors that included potential threats to his life, he did not respond to these events with high levels of fear, horror, or helplessness that are essential elements in the process of traumatization."  Also, while the Veteran reported depressed mood and substantial distress related to his substance use and associated gambling, the examiner opined that "his pattern of substance abuse and associated antisocial behavior began in early adolescence, well before the beginning of his military career.  It does not appear that his substance abuse could have been caused by his military experiences.  It is not possible to identify the extent to which his military service may have exacerbated his existing substance abuse disorders without resorting to mere speculation."  His Axis I diagnoses were alcohol dependence, methamphetamine dependence, substance induced mood disorder, and pathological gambling.  His Axis II diagnosis was antisocial traits.  He was assigned a GAF score of 45.  

A February 2013 VA mental health treatment note shows Axis I diagnoses of alcohol dependence, amphetamine abuse, cannabis abuse, cocaine abuse, and depression.  His Axis II diagnosis was personality disorder.

Upon consideration of the evidence of the record, the Board finds that service connection for a psychiatric disorder must be denied because the record contains no nexus evidence linking any currently diagnosed depression or other acquired psychiatric disorder to the Veteran's military service.

At the outset, the Board points out that the evidence does not support a finding that the Veteran meets the criteria for a DSM-IV diagnosis of PTSD.  Following an examination of the Veteran in December 2010, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for diagnosis of PTSD. The examiner noted that the Veteran's stressors were not related to fear of hostile military or terrorist activity and found no exposure to a traumatic event.  A July 2009 VA PTSD screening test was also negative. 

The Board considers the December 2010 VA examination to be the most competent, credible, and probative evidence of record with respect to the Veteran's current mental health diagnosis.  Indeed, the Board finds that the December 2010 examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive mental status examination consistent with DSM-IV.  The VA examiner reviewed the evidentiary record and provided a diagnosis and opinion based upon clinical evaluation and review of the record, which included consideration of the Veteran's personal and military history.  In this regard, the Board notes that the findings of the December 2010 VA examiner are consistent with the other objective medical evidence of record.  In addition to the foregoing, the Board finds persuasive the VA examiner's detailed explanation of the Veteran's symptoms and situation, which provided the basis and rationale for finding that the Veteran does not meet the criteria for a PTSD diagnosis. 

There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  While the Veteran has asserted that he has PTSD, PTSD is not the type of condition that may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  There is also no indication that the Veteran has reported a contemporaneous medical diagnosis of PTSD; nor is there any indication that he has described symptoms that were later supported by a competent, credible, and probative diagnosis rendered by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Board finds the probative evidence of record, inclusive of the December 2010 VA examination and VA treatment records, reflects that the Veteran does not meet the diagnostic criteria for PTSD. 

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the relevant evidence is against a claim of service connection for PTSD. Without a diagnosis of PTSD, VA need not determine whether the Veteran's reported stressors can be verified, since the Veteran's PTSD claim may only be granted if he has a current diagnosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to service connection for a psychiatric disability other than PTSD, post-service medical records document psychiatric treatment and diagnoses, to include major depressive disorder and depression NOS.  Said disabilities were diagnosed after the Veteran's separation from service.  The determinative question in this case involves causation.  On the question of medical causation, the medical evidence does not support the claim.  38 C.F.R. § 3.303(d) (2013).  None of the Veteran's medical providers has related a psychiatric disorder to his reported in-service stressors or to any other aspect of his military service.  The Veteran's symptoms of mental health disorders have been associated with situational stressors, to include the Veteran's financial problems, legal problems, and the loss of a recent romantic relationship.  A diagnosis of a psychiatric disorder was first recorded in 2009, approximately five years after discharge from service, and there is no indication that any psychoses had its onset during or within one year of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Indeed, it was initially reported that the Veteran's depression grew out of his post-service legal troubles with DWI charges.  At one point, it was noted that he had a mood disorder, but this was attributed to his substance abuse.  Given that there is no nexus between any post-service depressive disorder and military service, the preponderance of evidence is likewise against such a claim.

Regarding the Veteran's Axis II diagnoses of antisocial traits and personality disorder, these are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2013); see Beno v. Principi, 3 Vet. App. 439, 441 (1992) (personality disorders are developmental in nature and are not considered as compensable disabilities under the terms of the rating schedule); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (Secretary was within his statutory authority under 38 U.S.C. A. § 1101(3) in not adding personality disorders to list of chronic diseases).  There is also no evidence showing that an acquired psychiatric disorder was incurred or aggravated in service or superimposed upon the noted antisocial traits or personality disorder.  See Carpenter v. Brown, 8 Vet. App, 240 (1995); 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013). 

Turning to the Veteran's diagnosed history of substance dependence, to include, alcohol, cannabis, methamphetamine, and cocaine abuse, as well as, substance-induced mood disorder, the law precludes disability compensation for alcohol or drug abuse on a direct basis.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his substance abuse.  Accordingly, the Veteran's diagnosed substance abuse, which appears to have grown out of longstanding use of various substances, may not be compensated.

In sum, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has a currently diagnosed psychiatric disorder for which compensation is payable and which may be attributed to military service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


